Citation Nr: 0127649	
Decision Date: 12/26/01    Archive Date: 01/03/02

DOCKET NO.  01-02 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
private medical services provided July 11, 2000, to July 12, 
2000.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Brecksville, Ohio, which denied entitlement to payment of, or 
reimbursement for, the cost of unauthorized expenses for 
private medical treatment rendered by MaryMount Hospital from 
July 11, 2000, to July 12, 2000. 


REMAND

A preliminary review of the record discloses that this case 
must be remanded in order to address a procedural concern.  
The Board notes that in April 2001, the veteran was afforded 
a hearing at the VAMC in Brecksville, Ohio.  A transcript of 
that hearing is associated with the claims file.  However, as 
the veteran's representative pointed out in a written 
argument, dated in October 2001, he was not afforded notice 
of the April 2001 hearing and was therefore not able to 
represent the veteran and provide argument on his behalf.  A 
hearing on appeal will be granted if a veteran, or his or her 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2001).  In this case, the record reflects 
that a power of attorney has been executed in favor of AMVETS 
and that the representative has requested a remand in order 
for the veteran to be properly represented at a hearing by 
his representative.   

Initial matters - duty to assist/standard of proof

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45, 629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

While the Board regrets the further delay that a remand of 
these matters will cause, it recognizes that due process 
considerations require such action. 

Therefore, this case is REMANDED to the RO for the following 
actions:

1.  The RO should schedule the veteran 
for a personal hearing at the VAMC in 
Brecksville, Ohio before appropriate 
personnel.  The VAMC, by letter, must 
inform both the veteran and his 
representative of the date, time, and 
location of the hearing.  A copy of the 
notice to the appellant and his 
representative of the scheduling of the 
hearing should be placed in the record.  

2.  Thereafter, the claim on appeal 
should be reviewed by the VAMC in 
Brecksville, Ohio.  If it continues to be 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative and they should be 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




